Exhibit 10.4

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

2016 INCENTIVE BONUS AGREEMENT

School Specialty, Inc. (the “Company”) hereby grants you an Incentive Bonus
Award (the “2016 Incentive Bonus Award”) under the 2014 Incentive Plan of School
Specialty, Inc. (the “Plan”). This 2016 Incentive Bonus Award confers upon you
the opportunity to earn a future payment tied to the achievement of the
performance criteria (the “Performance Criteria”) identified in Schedule I for
fiscal 2016, as identified in Schedule I (the “Performance Period”).

Schedule I to this Agreement provides the details of your 2016 Incentive Bonus
Award. It specifies the Performance Period, Performance Criteria upon which your
2016 Incentive Bonus Award is based including the level of achievement versus
the criteria that shall determine the amount of your 2016 Incentive Bonus Award,
the amount you will receive if the target level of the Performance Criteria for
the Performance Period is achieved (the “2016 Target Bonus”), and the percentage
of the 2016 Target Bonus you will receive if the threshold or maximum level of
the Performance Criteria for the Performance Period is achieved.

The 2016 Incentive Bonus Award is subject in all respects to the applicable
provisions of the Plan. This Agreement does not cover all of the rules that
apply to the 2016 Incentive Bonus Award under the Plan, and the Plan defines any
terms in this Agreement that the Agreement does not define.

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to the 2016 Incentive Bonus Award:

 

Vesting    Except as otherwise provided in an employment agreement between us,
if any, if your employment is terminated (a) for any reason prior to the last
day of the Performance Period or (b) for any reason prior to the date on which
the 2016 Incentive Bonus Award is paid, other than a termination of your
employment in the event of your death or Disability or the termination of your
employment by the Company without Cause, you shall forfeit the right to earn and
be paid any amount pursuant to this 2016 Incentive Bonus Award. Payment    As
soon as administratively practicable following the conclusion of the Performance
Period and prior to payment, the Administrator shall certify the extent to which
the Performance Criteria has been satisfied and the amount payable as a result
thereof, if any. Following such certification, the Company shall you pay you the
amount of your 2016 Incentive Bonus Award, if any, in cash no later than March
15, 2017. Taxes    The Company may withhold any income or employment tax which
it believes is payable as a result of payment of your 2016 Incentive Bonus
Award, if any.

No Effect on

Employment

Or Other

Relationship

  

Nothing in this Agreement restricts the Company’s rights or those of any

of its affiliates to terminate your employment or other relationship at any

time, with or without cause. Except as otherwise provided in an employment
agreement, if any, between us, the termination of employment or other
relationship, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason for such termination, has the consequences provided for
under this Agreement.



--------------------------------------------------------------------------------

Governing Law    The laws of the State of Delaware will govern all matters
relating to this Agreement, without regard to the principles of conflict of
laws, except to the extent superseded by the laws of the United States of
America. Notices    Any notice you give to the Company must follow the
procedures then in effect under the Plan and this Agreement. If no other
procedures apply, you must deliver your notice in writing by hand or by mail to
the office of the Assistant Secretary. If mailed, you should address it to the
Company’s Assistant Secretary at the Company’s then corporate headquarters,
unless the Company directs Participants to send notices to another corporate
department or to a third party administrator or specifies another method of
transmitting notice. The Company will address any notices to you at your office
or home address as reflected on the Company’s personnel or other business
records. You and the Company may change the address for notice by like notice to
the other, and the Company can also change the address for notice by general
announcements to Participants. Plan Governs    Wherever a conflict may arise
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan will control; provided, however that this Agreement may impose greater
restrictions on, or grant lesser rights, than the Plan. The Administrator may
adjust the amount of the 2016 Incentive Bonus Award payable as the Plan
provides.

 

2



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

2016 INCENTIVE BONUS AGREEMENT

PARTICIPANT ACKNOWLEDGEMENT

I acknowledge I received a copy of the Plan and this Agreement (including
Schedule I). I represent that I have read and am familiar with the terms of the
Plan and this Agreement (including Schedule I). By signing where indicated
below, I accept the 2016 Incentive Bonus Award subject to all of the terms and
provisions of this Agreement (including Schedule I) and the Plan, as may be
amended in accordance with its terms. I agree to accept as binding, conclusive,
and final all decisions or interpretations of the Administrator concerning any
questions arising under the Plan and this Agreement with respect to the 2016
Incentive Bonus Award.

 

EMPLOYEE   SCHOOL SPECIALTY, INC. By:  

 

  By:  

 

    Title:   Date:     Date:  



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

2016 INCENTIVE BONUS AGREEMENT

SCHEDULE I

 

1. Participant Information:

Name:                                                             

 

2. 2016 Incentive Bonus Information:

 

Performance Period:    2016 Fiscal Year (December 27, 2015 to December 31, 2016)
Date of Grant:    March 6, 2016 Performance Criteria:    “EBITDA After Bonus
Accrual” which is defined as the Company’s Earnings Before Interest, Taxes,
Depreciation and Amortization (“EBITDA”), after accrual of bonuses to be paid
under this and all other Company annual incentive compensation plans for the
2016 Fiscal Year and adjusted to exclude non-cash stock-based compensation
charges for the 2016 Fiscal Year, determined by the Committee in accordance with
generally accepted accounting principles in effect in the United States, applied
on a consistent basis (“GAAP”). Consistent with the Plan, the Committee shall
adjust the EBITDA After Bonus Accrual to exclude any of the following events
during the Performance Period: (i) asset write downs; (ii) litigation or claim
judgments or settlements; (iii) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; (iv)
accruals for reorganization and restructuring programs and (v) any non-recurring
items as described in the audited financial statements of the Company for the
2016 Fiscal Year. Free Cash Flow:    “Free Cash Flow” is defined as the
Company’s net cash provided by (used in) operating activities less net cash used
in investing activities, determined by the Committee in accordance with GAAP.
2016 Target Bonus:        % of your base salary

Performance Levels and Eligible Bonus Amounts:

 

     Threshold    Target    Maximum

Performance Criteria - EBITDA- “After Bonus Accrual”*

   $[●]    $[●]    $[●]

Free Cash Flow

   $[●]    $[●]    N/A

Percentage of Target Bonus Eligibility

   20%    100%    200%

 

*- $ in millions

 

3.

Amount of 2016 Incentive Bonus Award. The Administrator shall certify the level
of achievement for the Performance Period with respect to the Performance
Criteria. If the achievement of the Performance Criteria for 2016 equals the
threshold, target or maximum performance levels for the



--------------------------------------------------------------------------------

  Performance Criteria identified in the chart above, then the Participant’s
2016 Incentive Bonus Award shall equal the product obtained by multiplying 20%,
100%, and 200% by the 2016 Target Bonus, respectively. Achievement of the
Performance Criteria for the Performance Period between the threshold, target
and maximum levels identified above shall result in an Incentive Bonus Award
determined on a linear basis between such levels. Achievement of the Performance
Criteria for the Performance Period above the maximum level identified above
shall result in the maximum Incentive Bonus Award, which is equal to 200% of the
2016 Target Bonus. The Participant will not receive any 2016 Incentive Bonus
Award unless the performance level of the Performance Criteria equals the
threshold level identified in the chart above.

Notwithstanding the foregoing, if the Company’s Free Cash Flow for the
Performance Period is less than the threshold level for such measure specified
above, no Incentive Bonus Award shall be earned and if the Company’s Free Cash
Flow for the Performance Period is above the threshold level for such measure
but less than the target level for such measure as specified above, the maximum
Incentive Bonus Award payable to Participant shall be limited to the Target
Bonus.

 

4. Vesting and Forfeiture. Except as otherwise set forth in an employment
agreement, if any, between us, if your employment is terminated for any reason
prior to the last day of the Performance Period, you shall forfeit the right to
earn and be paid any amount pursuant to the 2016 Incentive Bonus Award.